UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant To Section 14(a) Of The Securities Exchange Act Of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commissions Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-12 BOVIE MEDICAL CORPORATION (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: BOVIE MEDICAL CORPORATION 734 Walt Whitman Road, Suite #207 Melville, NY 11747 December 9, 2010 NOTICE OF 2 Dear Stockholder: On behalf of your Board of Directors of Bovie Medical Corporation (the “Company”), you are cordially invited to attend the 2010 Annual Meeting of Stockholders to be held on December 9, 2010 at 3PM Eastern Standard Time at the Company’s facility located at 5115 Ulmerton Road, Clearwater, Florida 33760, Telephone No. 727-384-2323. Information Concerning Solicitation and Voting The Board of Directors is soliciting proxies for the 2010 Annual Meeting of Stockholders to be held on December 9, 2010.This Proxy Statement contains information for you to consider when deciding how to vote on the matters brought before the meeting. Voting materials, which include the Proxy Statement, Proxy Card and the 2009 Annual Report, are being mailed to stockholders on or about November 1, 2010.The executive facilities of our Company are located at 734 Walt Whitman Road, Suite 207, Melville, NY 11747, telephone number 631-421-5452. At the meeting, stockholders will be asked to: 1. Elect eight (8) directors to the Board of Directors of the Company to serve until the 2011 Annual Meeting of Stockholders; 2. Ratify the appointment of Kingery & Crouse PA as independent auditors for the Company for the fiscal year ending December31, 2010; and 3. Transact such other business that may properly come before the meeting. All stockholders are invited to attend the meeting.The close of business on October 27, 2010 is the record date for determining stockholders entitled to vote at the Annual Meeting.Consequently, only stockholders whose names appear on our books as owning our Common Stock at the close of business on October 27, 2010 will be entitled to notice of, and to vote at, the Annual Meeting and adjournment or postponement thereof. Your vote is important to us.Please complete, sign, date and promptly return the proxy in the enclosed envelope, so that your shares will be represented whether or not you attend the annual meeting.Returning a proxy will not deprive you of your right to attend the meeting and vote your shares in person. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD DECEMBER 9, 2010: THIS NOTICE OF ANNUAL MEETING, PROXY STATEMENT, PROXY CARD AND REPORT ON FORM 10-K FOR THE PERIOD ENDING DECEMBER 31, 2www.boviemed.com. CLICK ON THE BUTTON “Investor Relations”. By order of the Board of Directors /s/ Andrew Makrides CHAIRMAN AND CHIEF EXECUTIVE OFFICER October 29, 2010 Melville, New York PROXY STATEMENT BOVIE MEDICAL CORPORATION 1 Information Concerning Solicitation and Voting Our Board of Directors is soliciting proxies for the 2010 Annual Meeting of Stockholders to be held at 3PM Eastern Standard Time on December 9, 2010. This Proxy Statement contains important information for you to consider when deciding how to vote on the matters brought before the meeting. Voting materials, which include the Proxy Statement, Proxy Card and the 2009 Annual Report, are being mailed to stockholders on or about November 1, 2010. The executive facilities of our Company are located at 734 Walt Whitman Road, Suite 207, Melville, NY 11747. Bovie will bear the expense of soliciting proxies. Management estimates that the cost of solicitation of proxies will be approximately $25,000 to be incurred solely by Bovie.We will reimburse banks, brokers and other custodians, nominees and fiduciaries for reasonable charges and expenses incurred in forwarding soliciting materials to their clients. ABOUT THE ANNUAL MEETING WHO IS SOLICITATING YOUR VOTE? The Board of Directors of Bovie Medical Corporation (the "Company") is soliciting your vote at the 2010 Annual Meeting of Bovie's common stockholders being held at 3PM Eastern Standard Time on December 9, 2010 at the Company’s facility located at 5115 Ulmerton Road, Clearwater, Florida 33760, Telephone No. 727-384-2323. WHAT WILL YOU BE VOTING ON? Election of eight (8) directors to the Board of Directors; Ratification of Kingery & Crouse, PA, as Bovie's auditors for the fiscal year ending December31, 2010 and any other matters which may properly come before the meeting. HOW MANY VOTES DO STOCKHOLDERS HAVE? You will have one vote for every share of the Company's common stock you owned of record on October 27, 2010 (the “Record Date”). HOW MANY VOTES CAN BE CAST BY ALL COMMON STOCKHOLDERS? One vote for each of the Company's outstanding shares of common stock which were outstanding on the Record Date. The common stock will vote as a single class on all matters scheduled to be voted on at the Annual Meeting.There is no cumulative voting. HOW MANY VOTES MUST BE PRESENT TO HOLD THE MEETING? A majority of the outstanding shares of common stock entitled to vote represented in person or by proxy constitute a quorum.Abstentions and broker non-votes will count for purposes of determining whether a quorum exists, but not for voting purposes. HOW MAY I VOTE MY SHARES? You can vote either in person at the Annual Meeting or by proxy without attending the Annual Meeting. We urge you to vote by proxy even if you plan to attend the Annual Meeting so that we will know as soon as possible that enough votes will be present for us to hold the meeting. 2 (a) How may I vote my shares in person at the meeting? If your shares are registered directly in your name with our transfer agent, Manhattan Transfer Registrar Co., on the Record Date, you are considered, with respect to those shares, the stockholder of record, and the proxy materials and proxy card are being sent directly to you by the Company.As the stockholder of record, you have the right to vote in person at the meeting.If your shares are held in a brokerage account or by another nominee, you are considered the beneficial owner of shares held in street name, and the proxy materials are being forwarded to you together with a voting instruction card.As the beneficial owner, you are also invited to attend the Annual Meeting.Since you are a beneficial owner and not the stockholder of record, you may not vote these shares in person at the meeting unless you obtain a “legal proxy” from the broker, trustee or nominee that holds your shares in its name, giving you the right to vote the shares at the meeting. (b) How can I vote my shares without attending the meeting? Whether you hold shares directly as a registered stockholder of record or beneficially in street name, you may vote without attending the meeting.You may vote by granting a proxy or, for shares held in street name, by submitting voting instructions to your broker or nominee.In most cases, you will be able to do this by telephone, by using the internet or by mail.Please refer to the summary instructions included with proxy materials and on your proxy card.For shares held in street name, the voting instruction card will be included in the materials forwarded by the broker or nominee. If you have telephone or internet access, you may submit your proxy by following the instructions with your proxy materials and on your proxy card.You may submit your proxy by mail by signing your proxy card or, for shares held in street name, by following the voting instructions with your proxy materials and on your proxy card.You may submit your proxy by mail by signing your proxy card or, for shares held in street name, by following the voting instruction card included in the materials forwarded by your stockbroker or nominee and mailing it in the enclosed, postage paid envelope.If you provide specific voting instructions, your shares will be voted as you have instructed. CAN YOU CHANGE YOUR VOTE? (a) Can a stockholder change his vote? Yes. Any registered stockholder who voted by proxy or in person may change his or her vote at any time before recording the votes on the date of the Annual Meeting. (b) How can I change my vote after I return my proxy card? Provided you are the stockholder of record or have legal proxy from your nominee, you may revoke your proxy and change your vote at any time before the final vote at the meeting.You may do this by signing and submitting a new proxy card bearing a later date, or by attending the meeting and voting in person.Attending the meeting will not revoke your proxy unless you specifically request it. WHAT IF YOU DO NOT VOTE FOR SOME OF THE MATTERS LISTED ON YOUR PROXY? If you return a signed proxy without indicating your vote for some or all of the proposals, your shares will be voted "FOR" the Board’s nominees for director, “FOR” the ratification of the appointment of Kingery & Crouse, PA and in the proxy holder’s best judgment as to any other matters raised at the Annual Meeting. 3 WHAT IF YOU VOTE "ABSTAIN"? A vote to "abstain" on any matter indicates that your shares will not be voted for such matter and will have the effect of a vote against the proposal. CAN YOUR SHARES BE VOTED IF YOU DO NOT RETURN YOUR PROXY AND DO NOT ATTEND THE ANNUAL MEETING? A broker non-vote occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power for that particular item, and has not received instructions from the beneficial owner.Broker non-votes count for quorum purposes but not for voting purposes. If you do not attend and vote your shares which are registered in your name or if you do not otherwise fill out the proxy card and vote by proxy, your shares will not be voted. WHAT HAPPENS IF THE MEETING IS POSTPONED OR ADJOURNED? Your proxy will still be valid and may be voted at the postponed or adjourned meeting. You will still be able to change or revoke your proxy until it is actually voted. WHAT IS HOUSEHOLDING OF ANNUAL MEETING MATERIALS? Some banks, brokers and other nominee record holders may be participating in the practice of "householding" proxy statement and annual reports. This means that only one copy of our proxy statement and annual report to Stockholders may have been sent to multiple Stockholders in your household. We will promptly deliver a separate copy of either document to you if you contact the Secretary at the following address or telephone number:5115 Ulmerton Road, Clearwater, Florida 33760, Telephone No. 727-384-2323.If you want to receive separate copies of the proxy statement or the annual report to Stockholders in the future, or if you are receiving multiple copies and would like to receive only one copy per household, you should contact your bank, broker or other nominee record holder, or you may contact the Company at the above address or telephone number. DO STOCKHOLDERS HAVE DISSENTER’S RIGHTS? Stockholders are not entitled to dissenter’s rights of appraisal with respect to the proposals being voted on. 4 PROPOSAL ONE ELECTION OF DIRECTORS AND MANAGEMENT INFORMATION The Governance and Nominating Committee has nominated eight persons consisting of Andrew Makrides, J. Robert Saron, Michael Norman, George W. Kromer, Jr., August Lentricchia, Steven MacLaren, Peter Pardoll and Gregory Konesky, each a current Director, for re-election to the Board of Directors.Each director serves from the date of his or her election until the next annual meeting of stockholders and until his successor is duly elected and qualified.The accompanying proxy card will be voted in favor of the persons named above to serve as directors, unless the Stockholder indicates to the contrary on the proxy card.See “Information Regarding Executive Officers and Directors” for biographical information as to each nominee. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THIS PROPOSAL 1 TO ELECT AS DIRECTORS THE EIGHT NOMINEES PROPOSED BY THE GOVERNANCE AND NOMINATING COMMITTEE OF THE BOARD OF DIRECTORS. Information Regarding our Board of Directors Our Certificate of Incorporation and Bylaws provide for our Company to be managed by or under the direction of the Board of Directors.Under our Certificate of Incorporation and Bylaws, the number of directors is fixed from time to time by the Board of Directors. The maximum number of directors is currently fixed at nine, and the number of directors serving on the Board is currently eight.Due to a recent vacancy, our Board of Directors currently consists of eight directors, five of which have been determined to be “independent” as defined by the applicable rules of the NYSE Amex Market and the Securities and Exchange Commission.These “independent” directors are Michael Norman, August Lentricchia, Steven MacLaren, Dr. Peter Pardoll, and Gregory Konesky.Our Common Stock is listed on the NYSE Amex Market. The primary responsibilities of our Board of Directors are to provide oversight, strategic guidance, counseling and direction to our management. Our Board of Directors meets on a regular basis and additionally as required. Written or electronic materials are distributed in advance of meetings as a general rule and our Board of Directors schedules meetings with, and presentations from, members of our senior management on a regular basis and as required. Directors are elected at the Annual Meeting of Stockholders and hold office until our next Annual Meeting and until their successors are elected and qualified. Officers are appointed by the Board of Directors and serve at the pleasure of the Board of Directors. The Board of Directors held six (6) meetings during the 2009 fiscal year.All of the directors attended 100% of the meetings of the Board of Directors and of the committees on which they served except one director who attended five (5) meetings of the Board of Directors.While we encourage all members of the Board of Directors to attend Annual Meetings of Stockholders, there is no formal policy as to their attendance. Legal Proceedings Involving Directors There were no legal proceedings involving the nominees to the Board of Directors in the past ten years. 5 Board Leadership The Board has no formal policy with respect to separation of the positions of Chairman and CEO or with respect to whether the Chairman should be a member of management or an independent director, and believes that these are matters that should be discussed and determined by the Board from time to time.Currently, Andrew Makrides serves as our Chairman and CEO. Given the fact that Mr. Makrides, in his capacity as our CEO is tasked with the responsibility of implementing our corporate strategy, we believe he is best suited for leading discussions, at the Board level, regarding performance relative to our corporate strategy, and this discussion accounts for a significant portion of the time devoted at our Board meetings. Risk Management The Board believes that risk management is an important component of the Company’s corporate strategy. While we assess specific risks at our committee levels, the Board, as a whole, oversees our risk management process, and discusses and reviews with management major policies with respect to risk assessment and risk management. The Board is regularly informed through its interactions with management and committee reports about risks we face in the course of our business. Finally, the Board believes the combined Chairman and CEO role assists us in our implementation of major policies addressing our risks. INFORMATION REGARDING EXECUTIVE OFFICERS AND DIRECTORS The following table sets forth the names, ages and positions within the Company of each of our directors and executive officers. Name of Nominee Age Independent Position Andrew Makrides 68 No Chairman of the Board, President and CEO J. Robert Saron 57 No Chief Sales and Marketing Officer, Director George Kromer 69 No Research Analyst and Director Michael Norman 52 Yes Director August Lentricchia 55 Yes Director Moshe Citronowicz 57 No Executive Vice President and Chief Operating Officer Gary D. Pickett 59 No Chief Financial Officer, Treasurer and Secretary Steven MacLaren 40 Yes Director Peter Pardoll 63 Yes Director Gregory Konesky 56 Yes Director Leonard Keen 53 No
